Citation Nr: 0122725
Decision Date: 09/18/01	Archive Date: 12/03/01

DOCKET NO. 94-21 859A              DATE SEP 18, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for dental disease, to include
missing teeth.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to July 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of a March 1994 rating decision of the Montgomery, Alabama,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which, in part, denied entitlement to service connection for dental
disease.

After a review of the record, the Board finds that the veteran's
claim includes the issue of service connection for missing teeth
and that this claim is properly before the Board for appellate
consideration. Accordingly, the issue is more properly phrased as
set forth on the title page of this decision.

In a November 1998 rating action the RO granted service connection
for shell fragment located in the maxilla, region of teeth numbers
15 and 16. The RO also denied service connection for missing teeth
due to dental trauma. The veteran was notified of this decision and
of his appellate rights. The veteran did not appeal this
determination.

That the issue of eligibility for VA outpatient dental treatment
under other regulatory provisions has not been addressed. A claim
for service connection for a dental disorder is also a claim for VA
outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302 (1993).
This matter is referred to the RO for appropriate action.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5100 et seq. (West Supp. 2001))
became law. This law redefined the obligations of VA with respect
to the duty to assist and included an enhanced duty to notify a
claimant

- 2 -

as to the information and evidence necessary to substantiate a
claim for VA benefits. This law also eliminated the concept of a
well-grounded claim and superseded the decision of the United
States Court of Appeals for Veterans Claims in Morton v. West, 12
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had
held that VA could not assist in the development of a claim that
was not well grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. VCAA, 7(a), 114 Stat. at 2099-2100 ; see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991). The implementing regulations
were adopted on August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159
and 3.326(a)).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA or
the implementing regulations, it would be potentially prejudicial
to the appellant if the Board were to proceed to issue a decision
at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993); VA
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed.
Reg. 49,747 (1992)). Therefore, for these reasons, a remand is
required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

With respect to the issue of service connection for a dental
condition, under applicable criteria, service connection may be
granted for a dental disease or injury of individual teeth and the
investing tissue, shown by the evidence to have been incurred in or
aggravated by service. Service connection for dental conditions
will not be considered as having been established when the evidence
clearly shows that the disabilities existed at the time of
enlistment. 38 C.F.R. 3.381(a). In that regard, the statutory
presumption of soundness of condition at the time of entrance

3 - 

into active service will not be applicable, in cases of dental
conditions not disabling to a compensable degree. 38 C.F.R.
3.381(d) (1993).

Service connection should not be granted for the third molars at
any time unless there is a definite record showing such teeth to
have been diseased after a reasonable period of service. The 3d
molars shown as present at induction and missing at discharge will
not be granted service connection unless there is an actual record
of extraction for reasons other than malposition or impaction. 38
C.F.R. 3.382(c) (1993).

The Board also notes that regulations pertinent to dental benefits
were amended effective in February 1994, and May 1996, effective
June 1999, 61 Fed. Reg. 21964 (1996); 59 Fed. Reg. 2530 (1994), 64
Fed. Reg. 30392-30393 (1999), respectively. Where the law or
regulation changes after the claim has been filed, but before the
administrative or judicial process has been concluded, the version
most favorable to the veteran applies. Karnas v. Derwinski, 1 Vet.
App. 308 (1991). The Board has reviewed the pertinent regulations
and it is found that those in effect prior to 1994 are most
favorable to the veteran. Therefore, these will be applied.

The evidence reflects that numerous teeth were extracted during the
veteran's period of active duty. The veteran asserts that he
sustained a shell fragment wound in Vietnam to his face, which
resulted in injury to several teeth. He states that the VA should
be able to identify the tract of the missile and the teeth
traumatized. Service connection has been granted for shell fragment
located in the maxilla, region of teeth numbers 15 and 16. The
record shows that the veteran was awarded the Purple Heart and the
pertinent treatment and dental records have not been located by the
appropriate service department. The In view of these facts the
Board is of the opinion that a specialized VA examination is
warranted.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 1991 & Supp.

- 4 -                                                             
   
2001) and the implementing regulations, 66 Fed. Reg. 45,620 (Aug.
29, 2001) (to be codified as amended at 38 C.F.R 3.102, 3.156(a),
3.159 and 3.326(a)), are fully complied with and satisfied.

2. A VA examination should be conducted by an oral surgeon in order
to determine the etiology of any missing teeth due to dental
trauma. All tests deemed necessary should be performed. The
claimsfolder and a copy of this Remand should be furnished to the
examiner prior to the examination. All tests deemed necessary
should be conducted. It is requested that the examiner obtain a
detailed medical and dental history and include in the report a
description of all pertinent facial scars resulting from the shell
fragment wounds. Following the examination and in conjunction with
a review of the claims folder it is requested that the examiner, to
the extent possible, render an opinion as to what teeth, if any,
were more likely than not traumatized by the shell fragment(s). A
complete rational for any opinion expressed should be included in
the report.

3. Thereafter, the RO should readjudicate this claim, to include
any appropriate dental rating. If the benefit sought on appeal
remains denied, the appellant and the appellant's representative
should be provided a supplemental statement of the case (SSOC). The
SSOC must contain notice of all relevant actions taken on the claim
for benefits, to include a summary of the evidence and applicable
law and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

5 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans'Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 - 



